Opinion by
Keefe, J.
It was stipulated that the merchandise consists of bonbon dishes the same in all material respects as those the subject of Butler Bros. v. United States (6 Cust. Ct. 444, C. D. 512), which record was incorporated herein. In accordance therewith and following the decision cited, which was affirmed in effect in United States v. Butler Bros. (33 C. C. P. A. 22, C. A. D. 310), the merchandise was held properly dutiable at 70 percent ad valorem under paragraph 212 withput the additional assessment of 10 cents per dozen pieces.